Citation Nr: 1446712	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-33 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for asthma, to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	James Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran also perfected an appeal regarding entitlement to an increased rating for posttraumatic stress disorder (PTSD).  In March 2014, the RO increased the rating for PTSD to 100 percent from August 6, 2008, the date of the claim to reopen.  This is a complete grant of the benefit sought and the issue is resolved and no longer for consideration.  

In March 2011, the Veteran submitted a claim of entitlement to a total disability evaluation based on individual unemployability (TDIU).  He reported that he was unable to work due to service-connected PTSD.  In December 2011, the RO denied TDIU.  In January 2012, the Veteran submitted a notice of disagreement.  A statement of the case was not furnished on this issue and in the March 2014 rating decision, the RO indicated that the 100 percent grant for PTSD fully satisfied the pending appeal related to TDIU.  

The Board notes that it is not categorically true that the assignment of a total schedular rating renders a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In the Bradley case, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating could be warranted in addition to a schedular 100 percent evaluation, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect, explaining that under such circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  In this case, the Veteran's TDIU claim was predicated on disability due to PTSD (now rated 100 percent).  Thus, under these circumstances, the TDIU claim is moot.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In June 2009, the RO denied service connection for asthma, claimed as breathing related issues.  In January 2010, during the appeal period, the Veteran submitted a claim for pulmonary function disorders, indicating that he had asthma which he did not have before service.  In April 2010, the RO confirmed and continued the previous denial of service connection for asthma.  The Veteran disagreed with these decisions and perfected an appeal.  

Initially, the Board notes that the Veteran was previously denied service connection for a respiratory condition (May 1995), lung condition (September 1995), respiratory condition due to an undiagnosed illness (April 1996), chronic obstructive pulmonary disease (COPD) due to undiagnosed illness (July 1997), COPD claimed as undiagnosed pulmonary condition (February 2002), and COPD claimed as pulmonary function disorder with emphysema (August 2005).

The currently claimed asthma is closely related in diagnosis and/or symptomatology as diseases and disabilities denied in prior final decisions.  The Court has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c). 

However, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the appellant's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively - after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding claimants from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.

In this case, the Veteran was not diagnosed with asthma until after the August 2005 rating decision.  The Board does not find a prior final decision specifically addressing asthma and thus, will consider the claim de novo.   

Review of the claims folder shows that additional development is needed.  See 38 C.F.R. § 3.159(c) (2014).  First, updated VA medical center records should be obtained.  CAPRI records were last printed in June 2011.  

Second, information in the virtual folder shows that Social Security Administration (SSA) records were received via CD in February 2014.  The virtual folder contains a "Notice of Award" from SSA and a listing of the evidence received.  The Board, however, is unable to locate the actual evidence and it is unclear whether the records were ever printed and uploaded.  This should be accomplished on remand.  

Finally, a VA examination is needed to address the etiology of currently diagnosed asthma.  The Veteran served in the Persian Gulf and has repeatedly reported exposure to environmental hazards, to include oil well fires.  The Veteran underwent a VA examination in May 2009 and the examiner provided a negative opinion indicating that PTSD does not cause asthma.  This examination did not address direct service connection and in the December 2011 Form 9, the attorney argued that it was inadequate.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain relevant VA medical center records for the period from June 2011 to the present.  All records obtained must be associated with the virtual folder.  

2.  The AOJ should print all SSA records received via CD in February 2014 and upload those documents to the virtual folder.  If the AOJ is unable to locate the CD, the records should again be requested.  

3.  Thereafter, the AOJ should schedule the Veteran for a VA examination to determine the likely etiology of asthma.  The virtual folder must be available for review.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not that any currently diagnosed asthma is related to service or events therein.  In making this determination, the examiner is advised that the Veteran served in the Southwest Asia theater of operations and that his reports of exposure to environmental hazards, to include oil well fires, are considered consistent with the circumstances of his service.  A complete rationale must be provided for any opinion offered.  

4.  After completing the requested action and any additional development deemed appropriate, the AOJ must readjudicate the issue of entitlement to service connection for asthma, to include as due to an unadiagnosed illness.  If the benefit sought on appeal remains denied, the Veteran and his representative, if any, should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


